Title: To John Adams from James Lovell, 26 December 1781
From: Lovell, James
To: Adams, John



Philadelphia 26th: December 1781
Sir

I have not yet been made certain, that you comprehend that Cypher which I used in my Letters to you, and which will yet awhile be used.
You are to form Alphabets equal in number and of the same commencement and Range, as the Letters of the first sixth part of the family Name where you and I supped last with Mrs. Adams, and you are to look alternately into those constructed Alphabets opposite to my figures, for the Elements to spell with, some figures however I may have used as Baulks.

James Lovell

